Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties herein.
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the court, as follows:
1. That the appeals for reappraisement enumerated on Schedule “A” attached hereto cover Peat Moss Pots exported from Ireland during June and July of 1965.
2. That the merchandise involved herein does not appear on the final list (T.D. 54521) proclaimed by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 T.D. 54165 and published in T.D. 54521.
3. That at the time of exportation to the United States of the merchandise involved herein such merchandise was freely sold or in the absence of sales freely offered for sale to all purchasers for exportation to the United States in the usual wholesale quantities and in the ordi*913nary course of trade at the invoiced prices, less ocean freight, and less 1 y2 per cent, net packed.
4. That the said appeals for reappraisement are submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such value for the merchandise covered by these appeals were the invoiced prices, less ocean freight, and less 1 y2 percent, net packed.
Judgment will issue accordingly.